ORDER

PER CURIAM.
AND NOW, this 20th day of May, 2016,. the May 5, 2016 single Justice Order temporarily staying, the proceedings before the Court of Common Pleas of Philadelphia County in these matters pending this Court’s review is VACATED, and, upon review, it is ordered: the “Application of the TruGreen and ServiceMaster Entities for Leave to File a Reply” is GRANTED; the emergency applications for a stay are DENIED; and “Plaintiffs’ Request for Expedited Review” is DISMISSED as moot.
Justice BAER did not participate in the consideration or decision of these matters.